                                                                                              Filed: 12/6/2019 9:49 AM
                                                                                                                  Clerk
     USDC IN/ND case 3:20-cv-00015-MGG       document
                                 LaPorte Superior Court 2 7 filed 12/06/19 page 1           ofLaPorte
                                                                                                6      County, Indiana




STATE OF INDIANA              )       IN THE LAPORTE SUPERIOR COURT
                              )SS.                         46D02-1912-CT-002855
COUNTY OF LAPORTE             )       CAUSE NO.:

J & B WEST ENTERPRISES, LLC                          )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )
                                                     )
AMERICAN INTERSTATE INSURANCE CO.                    )
                                                     )
               Defendant.                            )

                     PLAINTIFF, J & B WEST ENTERPRISES, LLC’S
                    COMPLAINT FOR DECLARATORY JUDGEMENT

        Comes now Plaintiff, J & B West Enterprises, LLC, (hereinafter referred to as “J & B West”)

by counsel, Jerry E. Huelat and Robert J. Penney, Huelat & Mack P.C., and for its Complaint for

Declaratory Judgment against American Interstate Insurance Company (hereinafter referred to as

“American Interstate”), states as follows.

                                         THE PARTIES

        1.     That J & B West is a construction company with its principal office located in

LaPorte, Indiana.

        2.     That American Interstate is an insurance company with its principal office located in

Louisiana, and is an insurer of J & B West.

             COUNT I: REVOCATION OF ATTEMPT TO RECOVER PREMIUM

        1.     That on September 17, 2019 Defendant, American Interstate sent a letter to Plaintiff,

J & B West, demanding payment of an additional amount of $47,163.00 for workers compensation

premiums for employees of J & B West’s subcontractors. A copy of that letter is attached hereto as



                                             Page 1 of 6
   USDC IN/ND case 3:20-cv-00015-MGG document 7 filed 12/06/19 page 2 of 6


Exhibit A.

       2.     That J & B West’s insurance policy, attached hereto as Exhibit B, provides as

              follows:

       I.     The Insurance Policy at Issue

       PART FIVE

       Premium

       A.     Our Manuals

       All premiums for this policy will be determined by our manuals of rules, rates, rating plans
       and classifications. We may change our manuals and apply the changes to this policy if
       authorized by law or a governmental agency regulating this insurance.

       B.     Classifications

       Item 4 of the Information Page shows the rate and premium basis for certain business or
       work classifications. These classifications were assigned based on an estimate of the
       exposures you would have during the policy period. If your actual exposures are not properly
       described by these classifications, we will assign proper classifications, rates and premium
       basis by endorsement to this policy.

       C.     Remuneration

       Premium for each work classification is determined by multiplying a rate times a premium
       basis. Remuneration is the most common premium basis. This premium basis includes
       payroll and all other remuneration paid or payable during the policy period for the services
       of:


              1.      All your officers and employees engaged in work covered by this policy, and

              2.      all other persons engaged in work that could make us liable under Part One
                      (Workers Compensation Insurance) of this policy. If you do not have payroll
                      records for these persons, the contract price for their services and materials
                      may be used as a premium basis. This paragraph 2 will not apply if you give
                      us proof that the employers of these persons lawfully secured their workers
                      compensation obligations.



                                           Page 2 of 6
   USDC IN/ND case 3:20-cv-00015-MGG document 7 filed 12/06/19 page 3 of 6


                      Insurance Policy, Exhibit B.

       3.      That the Indiana Workers Compensation Act, IC 22-3-2-14 provides as follows:

       (b)     The state, any political subdivision thereof, any municipal corporation, any
               corporation, limited liability company, partnership or person, contracting for the
               performance of any work exceeding one thousand dollars ($1,0000) in value by a
               contractor subject to the compensation provisions of IC 22-3-2 through IC 22-3-6,
               without exacting from such contractor a certificate from the worker’s compensation
               board showing that such contractor has complied with section 5 of this chapter, IC
               22-3-5-1 and IC 22-3-5-2, shall be liable to the same extent as the contractor for
               compensation, physician’s fees, hospital fees, nurse’s charges, and burial expenses
               on account of the injury or death of any employee of such contractor, due to an
               accident arising out of and in the course of the performance of the work covered by
               such contract.

       (c)     Any contractor who shall sublet any contract for the performance of any work, to a
               subcontractor subject to the compensation provisions of IC 22-3-2 through IC 22-3-6,
               without obtaining a certificate from the worker’s compensation board showing that
               such contractor has complied with section 5 of this chapter, IC 22-3-5-1, and IC 22-
               3-5-2, shall be liable to the same extent as such subcontractor for the payment of
               compensation, physician’s fees, hospital fees, nurse’s charges, and burial expenses
               on account of the injury or death of any employee of such subcontractor due to an
               accident arising out of and in the course of the performance of the work covered by
               such subcontract.

               IC 22-3-2-14

       4.      That in essence, the Act imposes on the worker’s immediate employer the onus of

securing worker’s compensation insurance, and imposes on the general contractor the duty of

ensuring that the subcontractor has complied with the law. Wolf v. Kajima Intern. Inc., 621 N.E.2d,

1128, 1132 (Ind. Ct. App. 1993). Under the statute, “the only effect of a failure of a person

contracting for the performance of any work, to exact the certificate is to create a secondary

liability for compensation on the part of the person so failing. This section does not change or

affect the liability of the immediate employer and his insurance carrier.” Artificial Ice & Cold

Storage Co. v. Waltz, 146 N.E. 826 (Ind. Ct. App. 1925), emphasis supplied. The statute does not


                                           Page 3 of 6
   USDC IN/ND case 3:20-cv-00015-MGG document 7 filed 12/06/19 page 4 of 6


make an employee of a subcontractor an employee of any other person. Lewis v. Lockhard, 498

N.E.2d 1024, 1026 (Ind. Ct. App. 1986) discussing Waltz, emphasis supplied.

       5.      That on November 11, 2019, counsel for J & B West, Jerry E. Huelat, sent a letter to

American Interstate’s representative notifying American Interstate that it was not entitled, under

Indiana law, to recover additional premiums for the employees of J & B West’s Subcontractors. A

copy of that correspondence is attached hereto as Exhibit C.

       6.      That on November 18, 2019, American Interstate’s representative, Beverly Gott,

responded by email, and objected on the grounds that certain of J & B West’s subcontractors “did

not have certificates of exclusions as mentioned in IC 22-3-2-14.5; IC 22-3-6-1(b)(4), (5).” A copy

of that email is attached hereto as Exhibit D.

       7.      That on November 19, 2019, counsel for J & B West, Jerry E. Huelat, spoke to

American Interstate’s representative, Beverly Gott, by telephone, but Ms. Gott continued to maintain

that American Interstate was entitled to recover the alleged amount due.

       8.      That on November 20, 2019, counsel for J & B West, Jerry E. Huelat sent a follow

up letter to American Interstate’s representative, Beverly Gott informing her that American

Interstate’s position was unsupported by legal authority, and that under Indiana law, American

Interstate was not entitled to any premium for work performed by independent contractors. A copy

of that correspondence is attached hereto as Exhibit E.

       9.      That on November 22, 2019, American Interstate’s representative, Beverly Gott sent

a second email to counsel for J & B West, Jerry E. Huelat, wherein she again maintained that J &

B West was required to provide “certificates of exemption” for the subcontractor’s workers. A copy

of that email is attached hereto as Exhibit F.


                                            Page 4 of 6
   USDC IN/ND case 3:20-cv-00015-MGG document 7 filed 12/06/19 page 5 of 6


       10.     That J & B West did not exert any control over the means, method or type of work

performed by its subcontractors, or provide them with equipment or materials.

       11.     That American Interstate is therefore not entitled to recover additional premiums from

J & B West for its subcontractors’ employees. Further, American Interstate has no legal basis for

demanding such payments from J & B West.

                                    COUNT II, BAD FAITH

       1.      Plaintiff incorporates the previous allegations in paragraphs one (1) through ten (10)

above, and further states as follows.

       2.      That American Interstate is aware that it is not legally entitled to receive additional

workers compensation premiums from its insured, J & B West, for its subcontractors’ employees,

who are not employees of J & B West.

       3.      That American Interstate’s bad faith attempts to recover premiums to which it is not

entitled will impair J & B West’s ability to obtain insurance in the future.

       4.      That American Interstate’s bad faith attempts to recover premiums to which it is not

entitled will adversely affect the future profitability and business reputation of J & B West.

       5.      That despite repeated notifications from J & B West’s counsel, American Interstate

continues, in bad faith, to demand payment of these premiums, to which it is not legally entitled.

       6.      That J & B West is therefore entitled to recover all of its damages related to its

insurer, American Interstate’s bad faith, together with reasonable attorney fees incurred in pursuing

this declaratory action.

       WHEREFORE, J & B West respectfully requests that the Court enter a Declaratory Judgment

in its favor as to Counts I and II which provides the following:


                                            Page 5 of 6
USDC IN/ND case 3:20-cv-00015-MGG document 7 filed 12/06/19 page 6 of 6


   1.      That American Interstate Insurance Company is not legally entitled to recover
           additional workers compensation premiums for the employees of J & B West
           Enterprises, LLC’s subcontractors.

   2.      That American Interstate Insurance Company acted in bad faith by improperly
           continuing to seek payment of additional workers compensation premiums to which
           it is not legally entitled.

   3.      For all other just and proper relief as may be disclosed by discovery.

   4.      For costs of this action and all other just and proper relief.

                                                   Respectfully submitted,


                                                   /s/ Robert J. Penney
                                                   Jerry E. Huelat, #8174-46
                                                   Robert J. Penney, #23236-79
                                                   Huelat & Mack P.C.
                                                   Legacy Hills Business Park
                                                   286 W. Johnson Road, Suite G
                                                   LaPorte, Indiana 46350
                                                   Telephone: (219) 879-3253
                                                   jhuelat@huelatandmack.com
                                                   rpenney@huelatandmack.com


                                     JURY DEMAND

   Plaintiff, by and through its counsel, requests trial by jury.

                                                   Respectfully submitted,

                                                   /s/ Robert J. Penney
                                                   Jerry E. Huelat, #8174-46
                                                   Robert J. Penney, #23236-79
                                                   Huelat & Mack P.C.
                                                   Legacy Hills Business Park
                                                   286 W. Johnson Road, Suite G
                                                   LaPorte, Indiana 46350
                                                   Telephone: (219) 879-3253
                                                   jhuelat@huelatandmack.com
                                                   rpenney@huelatandmack.com


                                        Page 6 of 6
